Per Curiam.
Taking the evidence offered by plaintiff in the light most favorable to him, and giving to him the benefit of every reasonable intendment upon the evidence, and reasonable inference to be drawn therefrom, as is done when considering a demurrer thereto under G.S. 1-183, the evidence is insufficient to make out a case of actionable negligence. The element of causal relation between the dust from defendant’s plant and the injury to plaintiff’s tobacco crop is missing. The establishment of that relation may not be based upon speculation or conjecture.
Hence the judgment below is
Affirmed.
Parser, J., took no part in the consideration or decision of this ease.